INTELLECTUAL PROPERTY SECURITY AGREEMENT This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated, supplemented or otherwise modified from time to time, the “IP Security Agreement”) dated June 9, 2008, is made by CWD Doors and Windows, Inc. (the “Canadian Borrower”) in favour of General Electric Capital Corporation, as Collateral Agent (the “Collateral Agent”) for the Secured Parties (as defined in the Credit Agreement referred to below). WHEREAS, Ply Gem Industries, Inc., a Delaware corporation (the “Specified U.S.
